Per Curiam.
The report of appraisers, as to the damages *106in a road case, was set aside for cause shown on motion, and a new assessment had by jury.
L. Sexton^ for the appellant.
G. C. Clark and P. A. Haokleman, for the appellee.
As the evidence on which the Court set aside the report of the appraisers is not set out in the bill of exceptions, there being at the same time nothing to show that evidence was not heard, nor admissions of fact made, before the decision, we must presume in favor of the ruling of the Court.
As to calling the jury to assess the damages afterward, see The Lake Erie, &c. Co. v. Heath, 9 Ind. 558, where such practice is held correct.
The judgment is affirmed, with costs.